Merrick, J.
The plaintiff was tenant at will of the land described in his writ, and of the passage ways appurtenant thereto. Gould v. Thompson, 4 Met. 224. He was in possession as well of the ways as of the land to the full enjoyment of which they were indispensable; and therefore any unlawful act by which he is deprived of the use of the way is an injury for which he may maintain an action as well as if it had directly interfered with and disturbed him in the occupation of the land The ruling of the court having been otherwise was erroneous, and the exception taken to it by the defendant must be sustained. See Foley v. Wyeth, ante, 131.